Citation Nr: 1805918	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation from December 12, 2006, to December 13, 2007, in excess of 30 percent from December 14, 2007, to April 8, 2012, and a compensable evaluation from April 9, 2012, for service-connected irritable bowel syndrome (IBS). 

2.  Whether the reduction of the rating for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective November 19, 2015, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

The matter of entitlement to TDIU is before the Board on appeal from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The propriety of the rating reduction for PTSD is before the Board on appeal from a November 2015 rating decision.  The matter of entitlement to a higher initial evaluation for IBS is before the Board on appeal from a May 2017 rating decision implementing the award of service connection.  

The issues involving PTSD and TDIU were remanded for additional development in April 2017.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A November rating reduction of the disability evaluation for PTSD from 50 percent to 30 percent effective November 19, 2015, was made with evidence of clear and sustained improvement in the disorder; it was made with adherence to applicable adjudication standards.

2.  From December 12, 2006, to December 13, 2007, and from April 9, 2012, the Veteran's IBS was productive of no more than mild disturbances of bowel function with occasional episodes of abdominal distress; from December 14, 2007, to April 8, 2012, the Veteran was in receipt of the maximum schedular rating for IBS.


CONCLUSIONS OF LAW

1. The criteria for restoration of a 50 percent schedular evaluation for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial compensable evaluation from December 12, 2006, to December 13, 2007, an evaluation in excess of 30 percent from December 14, 2007, to April 8, 2012, and a compensable evaluation from April 9, 2012, for IBS have not been met.  38 U.S.A. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7319 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction for PTSD

Initially, because the PTSD rating reduction did not reduce the Veteran's combined 80 percent disability rating from April 2012, even after implementing the award of service connection for IBS and erectile dysfunction, it did not result in a reduction in the amount of compensation payable to the Veteran.  Thus, the procedural requirements of 38 C.F.R. § 3.105 (e) do not apply and further discussion of the notice and due process requirements is not necessary.

The record indicates that in a September 2004 rating decision, the RO awarded service connection for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  An evaluation of 30 percent was assigned from April 28, 2004.  The Veteran was informed that the 30 percent evaluation was determined by findings from a VA examination conducted at that time. 

In October 2006, the 30 percent disabling rating was increased to 50 percent disabling effective August 8, 2006, based on examination findings showing an increase in severity of PTSD symptomatology, which placed his symptoms in the moderate range.  In a November 2015 rating decision, the RO reduced the disability evaluation of PTSD to 30 percent effective on November 19, 2015.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).    
The law also provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (2012).  When a Veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992). 

Thus, for disabilities that have continued for five years or more, as in the instant case, the issue is whether material improvement in a Veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).   In such cases examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. 
§ 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) holding that when a RO reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio.

A review of the record shows the Veteran's PTSD materially improved so as to warrant a reduction.  Under the applicable rating criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The RO in 2015 articulated an evidentiary basis for concluding that the requirements of section 3.344 were met, such as to impose a reduction of a rating that had been in effect for almost 9 years.  In addition, the subsequent statement of the case (SOC) and supplemental statements of the case (SSOC) contained references to the applicable version of the regulation. 

Notably, the RO found that the overall evidentiary record showed that the severity of the Veteran's PTSD more nearly approximated the criteria for a 30 percent rating based on findings of occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board agrees.

In this regard, upon VA examination in October 2006, the Veteran's Global Assessment of Functioning Scale Score (GAF) of 57, according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative moderate PTSD symptoms.  This was based on symptoms that included recurrent and intrusive thoughts, avoidance behaviors, difficulty sleeping, irritability, anger outburst, decreased in participation in leisure activities, detachment from others, restricted range of affect, hypervigilance, and increased startle response.  He was employed full time and lost no time from work due to PTSD symptoms. 

Whereas on examination in August 2011, he was assigned a GAF of 70 for mild symptoms resulting in occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily.  Mood was neutral and affect was appropriate.  Thought processes were logical and goal-directed.  Insight was fair.  He was no longer working, but he was laid off because there was not enough work as a truck driver.  He declined a job in the warehouse because he could not physically do the work.  He was taking medication that controlled his symptoms, but he got angry and short tempered if he did not take the medication.  The Veteran reported that he used to have flashbacks, but they did not occur nearly as often.  He still had intrusive thoughts and avoidance behaviors, as well as irritability and exaggerated startle response.  The examiner opined that the current examination indicated that the Veteran's symptoms were less severe than the previous examination in 2006.

VA examination dated November 19, 2015, continued to show sustained material improvement in the Veteran's PTSD.  The examiner found occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran denied any active therapy since 2011.  He continued to take medication and stated he would be uptight and grouchy if he missed a day.  He continued to have recurrent thoughts, avoidance behaviors and startle response.  He continued to be oriented and neat.  Judgment and insight were good.  Affect was calm. 

VA outpatient treatment records dated between 2009 and 2015 show the Veteran's PTSD was stable on medication.  See e.g. March 2009, March 2011, April 2013, and April 2014.  Significantly, and as an example, in March 2009 the Veteran was noted to be functioning excellently with current medication.  Further, the Board places great weight on the Veteran's assertions at the November 2015 VA examination that he had not been in active therapy since 2011.  Further, at the November 2015 examination he stated his hobbies included going out to eat and socializing with friends. 

As noted above, under 38 C.F.R. § 4.130, a 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The pertinent evidence delineated above shows that there was in a sustained improvement in the Veteran's PTSD symptoms.  In fact, there is some disparity in the record as to the severity of the Veteran's PTSD.  The Veteran's PTSD did not actually result in suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss as set forth in the criteria for a 30 percent rating.  In fact, it would appear that his disability more nearly approximated the criteria for a 10 percent rating for mild or transient symptoms and symptoms controlled by continuous medication.  However, reasonable doubt was resolved in favor of the Veteran and a 30 percent rating was assigned. 

Accordingly, the Board finds that the disability rating reduction to 30 percent effectuated by the rating decision in November 2015, was in accordance with the requirements of 38 C.F.R. § 3.344(a) and (b), as there was sustained material improvement in the Veteran's PTSD shown on multiple VA examinations and in VA outpatient treatment records.  Thus, the 50 percent evaluation for PTSD is not restored.

IBS

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for IBS.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's IBS is currently rated  under 38 C.F.R. § 4.114, Diagnostic Code 7319 as follows: noncompensable from December 12, 2006, to December 13, 2007; 30 percent from December 14, 2007, to April 8, 2012; and noncompensable from April 9, 2012.  Under diagnostic code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's IBS more closely approximates the criteria for the current ratings assigned.  

Initially, the Board notes that for the period from December 14, 2007, to April 8, 2012, the Veteran is in receipt of the maximum schedular rating available under Diagnostic Code 7319.  The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's IBS.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of severe ulcerative colitis with numerous attacks and malnutrition, the health only fair during remissions.  See e.g. December 2007 VA examination, and VA outpatient treatment records dated between 2008 and 2012.

From December 12, 2006, to December 13, 2007, and from April 9, 2012, there was no evidence of moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress to warrant an increase to 10 percent disabling.  In this regard, private treatment records dated in 2006 contain complaints of diarrhea and loose stools.  He endorsed a history of intermittent diarrhea.  There was no history of rectal bleeding.  See May 2006 note.   A May 2006 colonoscopy showed mild diverticulosis in the sigmoid colon, otherwise it was normal.  

A February 2007 VA examination showed alternating bouts of diarrhea and constipation.  The Veteran denied abdominal pain.  He had diarrhea once a week.  He had good control of symptoms with medication.  In July 2007, VA outpatient treatment records indicate the Veteran had diarrhea three to four times per day.  In November 2007, the Veteran had no pains or diarrhea.

A December 2007 VA examination notes the Veteran reported daily diarrhea in the mornings with associated cramping which was relieved by the loose stools.  He reported having three to four loose stools daily.  

At an April 2012 VA examination the Veteran reported frequent bowel movement up to three times a day.  He endorsed the use of medication for control of his symptoms.  

On VA examination in January 2014, the Veteran complained of loose stool occurring three to four times per week.  He continued to take medication for control.  He denied any weight loss or malnutrition.

At a June 2017 VA examination, the Veteran reported loose stools 2-3 times a month.  He reported that IBS symptoms have been stable and have not increased in severity and that he takes fiber on a daily basis.  There were no reports of alternating diarrhea and constipation, and no episodes of bowel disturbance with abdominal distress, or exacerbations of attacks.  

VA outpatient treatment records showed the Veteran repeatedly denied pain, nausea, vomiting, and diarrhea, including in April 2013, August 2013, January 2014, April 2014, and March 2015.

Upon review of the evidence above, the Board finds that there has been no objective evidence of moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress, to warrant an increased 10 percent rating from December 12, 2006, to December 13, 2007, and from April 9, 2012.  38 C.F.R. § 4.114.  Indeed, while the Board acknowledges that the Veteran reported, at the VA examinations, that he experienced diarrhea sometimes as often as three to four times a week during the appeal periods in question, these reports were not consistent throughout the appeal periods in question.  On the contrary, the reports denying diarrhea and frequent abdominal distress were more consistent during the periods of time in question.  Indeed, only once during these appeal periods, in July 2007 when he endorsed diarrhea three to four times a day, did the Veteran report bowel movements which can be considered to be frequent episodes.  However, these reports were not sustained throughout the appeal periods in question.

Moreover, as it pertains to the period of time since April 2012, the Veteran most recently stated at the June 2017 VA examination that he has loose stools 2-3 times a month and that his IBS has essentially been consistent with these same symptoms for some time without increasing in severity.  

In sum, considering the overall evidence for the periods of time in question, the Board finds that the disability picture does not approximate that of frequent episodes of bowel disturbances with abdominal distress.  While there may have been some instances of increased bowel movement, the overall picture does not meet or approximate frequent episodes as required for a compensable rating.  

The Board has also considered rating the Veteran's IBS under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  There has been no objective medical evidence of ulcerative colitis (diagnostic code 7323), distomiasis (diagnostic code 7324), resection of the small intestine (diagnostic code 7328), resection of the large intestine (diagnostic code 7329), or fistula of the intestine (diagnostic code 7330).  38 C.F.R. § 4.114.

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the ratings that have been assigned: noncompensable rating from December 12, 2006, to December 13, 2007; 30 percent from December 14, 2007, to April 8, 2012; and noncompensable from April 9, 2012.  See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


ORDER

Restoration of a 50 percent evaluation for PTSD effective November 19, 2015, is denied. 

Entitlement to an initial compensable evaluation from December 12, 2006, to December 13, 2007, in excess of 30 percent from December 14, 2007, to April 8, 2012; and a compensable evaluation from April 9, 2012, is denied.  




REMAND

In April 2017, the Board directed the RO to afford the Veteran a VA social and industrial survey to assess his employability and day-to-day functioning as the Veteran had asserted that he was not qualified to pursue any form of sedentary employment.  See March 2012 notice of disagreement.  In particular, the examiner was to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  

The Veteran was afforded the requested examination in July 2017; however, the examiner when describing the effect of disabilities and impact on employment, indicated that irritable colon may require frequent bathroom visits and abdominal pain.  The examiner further indicated that arteriosclerotic heart disease may slow him down in terms of his pace, persistence and productivity; heart disease may cause chest pain and shortness of breath.  Tinnitus, scars and erectile dysfunction should not interfere with ability to be employed.  PTSD would have the effect of intermittent periods of inability to perform occupational tasks.  When asked if there was evidence that service-connected disabilities impacted the Veteran's decision to retire, the examiner stated the Veteran indicated that his PTSD did not have any effect upon him to make the decision to retire.  The examiner also indicated that the Veteran "denied that the arteriosclerotic heart disease did not have any effects upon his ability to retire." 

In the September 2017, supplemental statement of the case (SSOC), the RO indicated that "PTSD, heart condition, and irritable bowel syndrome would affect some ability to work, but it would not make you to be unable to work sedentary employment."  This opinion on employability was not rendered by the examiner; it was speculation on the part of the RO.  To date the remand directive, a requested medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment, including sedentary employment, has not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance). 

Accordingly, the case is REMANDED for the following action:

1.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the July 2017 "DBQ Psych PTSD Review Exam; Social, Work and Industrial Survey."  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion 
on the effect that the Veteran's service-connected disabilities would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


